Name: 2001/31/EC: Commission Decision of 20 December 2000 modifying Decision 2000/159/EC on the provisional approval of residue plans of third countries according to Council Directive 96/23/EC (Text with EEA relevance) (notified under document number C(2000) 3992)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural activity;  cooperation policy;  agricultural policy;  animal product
 Date Published: 2001-01-12

 Avis juridique important|32001D00312001/31/EC: Commission Decision of 20 December 2000 modifying Decision 2000/159/EC on the provisional approval of residue plans of third countries according to Council Directive 96/23/EC (Text with EEA relevance) (notified under document number C(2000) 3992) Official Journal L 008 , 12/01/2001 P. 0040 - 0046Commission Decisionof 20 December 2000modifying Decision 2000/159/EC on the provisional approval of residue plans of third countries according to Council Directive 96/23/EC(notified under document number C(2000) 3992)(Text with EEA relevance)(2001/31/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC(1), and in particular Article 29 thereof,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries(2), as last amended by Directive 97/79/EC(3), and in particular Article 3 thereof,Whereas:(1) There is a public health concern in relation to residues in products of animal origin. Therefore residue plans on these products shall be approved and regularly updated.(2) 31 March of each year is the deadline set in Article 8(3) of Directive 96/23/EC for third countries to forward to the Commission the monitoring plans for the current year and results of the previous year.(3) Council Decision 95/408/EC on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin(4), also lays down the conditions to amend the lists of approved establishments in third countries.(4) The Annex to Commission Decision 2000/159/EC of 8 February 2000 on the provisional approval of residue plans of third countries according to Council Directive 96/23/EC(5), indicates the third countries which have submitted a plan, setting out the guarantees which it offers as regards the monitoring of the groups of residues and substances referred to in Annex 1 to Directive 96/23/EC. Consequently, when these guarantees are not provided, the lists laid down by Decision 95/408/EC should be amended in accordance with the modifications to the Annex to Decision 2000/159/EC.(5) Some third countries have presented residue monitoring plans including results thereof to the Commission, and there is a need for evaluation, additional information and further clarifications. Pending further evaluation, these third countries may remain in the Annex to Decision 2000/159/EC on the provisional approval of residue plans of third countries according to Directive 96/23/EC.(6) Some third countries have not presented residue monitoring plans or results thereof to the Commission or have presented totally insufficient guarantees. In accordance with Article 29 of Directive 96/23/EC, these third countries should be provisionally suspended from the Annex to Decision 2000/159/EC.(7) A few third countries have not submitted residue monitoring plans or results thereof because they export only foodstuffs derived from raw material originating from other third countries considered to comply provisionally with Directive 96/23/EC. Consequently, when the competent authorities can certify the origin of the raw material, these third countries should not be suspended from the Annex to Decision 2000/159/EC, and the corresponding establishments should be maintained on the provisional lists drawn up in accordance with Decision 95/408/EC.(8) As specified in Directive 96/23/EC, third countries that wish to export products of animal origin for human consumption to the European Community may submit their residue monitoring plan at any time to the Commission for approval. In the case of approval of these residue monitoring plans, the third country should be added to the Annex to Decision 2000/159/EC.(9) Animal casings may contain residues covered by Directive 96/23/EC. Scientific advice on possible safety concerns due to residues in casings was requested. Pending this advice specific guarantees from the third countries exporting only casings to the European Community have been requested. In the meantime, these third countries are provisionally maintained in the Annex to Decision 2000/159/EC.(10) A definitive list of countries considered to comply with Directive 96/23/EC will be established after the full evaluation of residue monitoring plans presented to the Commission.(11) In the light of the foregoing, it is appropriate to update the Annex to Decision 2000/159/EC on the provisional approval of residue plans of third countries according to Directive 96/23/EC. Decision 2000/159/EC should therefore be amended accordingly.(12) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 2000/159/EC is replaced by the Annex to the present Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 20 December 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 125, 25.5.1996, p. 10.(2) OJ L 302, 31.12.1972, p. 28.(3) OJ L 24, 30.1.1998, p. 31.(4) OJ L 243, 11.10.1995, p. 17.(5) OJ L 51, 24.2.2000, p. 30.ANNEX>TABLE>